Citation Nr: 1027221	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an effective date prior to July 22, 2004 for the 
award of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1942 to November 1945.  He died in November 1982.  The 
appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO) that, in pertinent part, awarded service 
connection for cause of the Veteran's death, effective from July 
22, 2005.  The appellant appealed the assigned effective date. 

Subsequently, in a September 2008 statement of the case (SOC), 
the RO assigned the appellant an effective date of July 22, 2004 
pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)(3).  
Although it is unclear from the record that the appellant was 
notified of this assignment, the Board will proceed with the 
claim for an effective date prior to July 22, 2004 for the award 
of service connection for cause of the Veteran's death. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The liberalizing change to 38 C.F.R. § 3.309(c) that allowed 
for presumptive service connection for cirrhosis of the liver 
became effective on July 18, 2003.

2.  VA received the appellant's request to reopen her previously 
denied claim for service connection for cause of the Veteran's 
death on July 22, 2005, more than one year after the effective 
date of the liberalizing change to 38 C.F.R. § 3.309(c).   
CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2004, 
for the award of service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107) are not applicable to this 
claim on appeal because the appeal turns on a matter of law and 
not on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Also see Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.


2.  Entitlement to an Earlier Effective Date

The appellant contends that she should be awarded an earlier 
effective date for award of service connection for cause of the 
Veteran's death.  She specifically contends that she should be 
entitled to service connection for the Veteran's cause of death 
as of the effective date, July 18, 2003, the effective date of 
the change in the law concerning presumptive service connection 
for cirrhosis of the liver for former prisoners of war. 

The Veteran, a former prisoner of war, died in November 1982.  In 
December 1982, the appellant first applied for service connection 
for the cause of the Veteran's death.  Her claim was denied in an 
RO decision dated later that month.  The appellant did not 
appeal.  She sought to reopen her claim in January 1986, but the 
RO declined to reopen it.  She subsequently perfected an appeal 
which came before the Board.  In a February 1989 decision, the 
Board denied service connection for the cause of the Veteran's 
death.  Upon a request to reopen the claim, the RO again denied 
service connection for the cause of the Veteran's death in an 
October 1990 rating decision.  The appellant did not perfect an 
appeal for this denial.  

Upon an application received on July 22, 2005, the appellant 
sought to reopen her claim of service connection for the cause of 
the Veteran's death.  Her claim was granted by the RO in a 
January 2006 rating decision based on the liberalizing change to 
38 C.F.R. § 3.309(c) that allowed for presumptive service 
connection for cirrhosis of the liver.  See 68 Fed. Reg. 42602-01 
(July 2003).

The effective date for the grant of service connection based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400(b) .

An effective date that is prior to the date of receipt of a claim 
may also be assigned where compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue.  38 
C.F.R. § 3.114 (1996).  More specifically, if a claim is reviewed 
on the initiative of VA within one year from the effective date 
of the law or VA issue, or at the request of a claimant received 
within one year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  38 C.F.R. § 
3.114(a)(1).  

Alternatively, if a claim is reviewed on the initiative of VA 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year prior 
to the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the 
request of the claimant more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).

Effective July 18, 2003, the regulations regarding presumptive 
service connection for veterans who were former prisoners of war 
was amended to include cirrhosis of the liver as a presumptive 
disease under 38 C.F.R. § 3.309(c), in accordance with  38 
U.S.C.A. § 1112(b).

The addition of cirrhosis of the liver to the list of presumptive 
disease under 38 C.F.R. § 3.309(c) was effective as of July 18, 
2003.  The appellant's claim to reopen was not received until 
July 22, 2005.  Again, the applicable law and regulation provide 
that when there is a liberalizing change in the law or 
regulation, and the request to reopen the claim is received more 
than a year after the effective date of the liberalizing law or 
regulation, the benefits pursuant to the change will be effective 
no earlier than a period of one year prior to the date of receipt 
of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  
In accordance with these provisions, the RO has assigned an 
effective date for the award of service connection for cause of 
the Veteran's death of July 22, 2004, a date exactly one year 
prior to the date of receipt of her 2005 claim to reopen. 

The Board notes that this is earlier than the July 2005 date on 
which the appellant filed her claim to reopen, but after the July 
2003 effective date for the amendment to 38 C.F.R. § 3.309(c) to 
include cirrhosis of the liver.  There is no evidence that VA 
initiated a review of the appellant's claim prior to her July 
2005 request to reopen her previously denied claim.

The Board has considered, and is sympathetic to the appellant's 
assertions regarding the difficulty in acquiring an ongoing 
knowledge of the changes in VA laws.  It is noted that although 
the appellant was not provided a letter giving her notice of this 
change in regulation, including a copy of the amended regulation, 
the amendment to 38 C.F.R. § 3.309(c) to include cirrhosis of the 
liver as a presumptive disability for prisoners of war was 
published in the Federal Registered in July 2003.  See 68 Fed. 
Reg. 42602-01 (July 2003).  The amendment became public knowledge 
in 2003.  It is now codified, in pertinent part at 38 C.F.R. 
§ 3.309.

Every claimant for VA benefits is charged with knowledge of the 
laws and regulations governing VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court), citing to an 
opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991).  

The applicable law and regulations on the assignment of effective 
dates are binding in determining the outcome of this matter.  See 
38 U.S.C.A. § 7104(c).  Hence, the claim on appeal for an earlier 
effective date prior to July 22, 2004 for the grant of service 
connection for cause of the Veteran's death must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
disposition of a claim is based on the applicable law, and not 
the facts of the case, the claim must be denied based on a lack 
of entitlement under the law).




ORDER

Entitlement to an effective date earlier than July 22, 2004 for 
the award of service connection for cause of the Veteran's death 
is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


